Title: To George Washington from William Lord Stirling Alexander, 6 July 1781
From: Alexander, William Lord Stirling
To: Washington, George


                  
                     Sir
                      July 6th 1781
                  
                  ‘Tis a very great mortification to me to find my Feet are in such a Condition this Morning as to make it improper for me to go abroad.
                  I esteem the misfortune the greater at this moment as it deprives me of the Pleasure and Honor of paying my Respects to Count Rochambeau and the Officers of the army under his Command.  I am with the highest Respect and Regard, your Excellency’s most Obedient and most humble Servant
                  
                     Stirling,
                  
               